          20-01188-jlg Doc 1-22 Filed 06/20/20
                 Case 1:19-cv-09365-AKH         Entered
                                         Document       06/20/20
                                                    14 Filed     21:15:49
                                                             11/12/19 Page 1Doc
                                                                             of 114 Letter
                                            Pg 1 of 1
                              KASOWITZ BENSON TORRES                              LLP
                                                  1633 BROADWAY                                 ATLANTA
                                                                                               HOUSTON
                                            NEW YORK, NEW YORK 10019                         LOS ANGELES
    MICHAEL PAUL BOWEN                                                                           MIAMI
DIRECT DIAL: (212) 506-1903                           (212) 506-1700
                                                                                                NEWARK
DIRECT FAX: (212) 500-3403
   MBOWEN@KASOWITZ.COM                          FAX: (212) 506-1800                         SAN FRANCISCO
                                                                                            SILICON VALLEY
                                                                                            WASHINGTON DC




                                                                       November 12, 2019


         Via ECF and Facsimile

         Hon. Alvin K. Hellerstein, USDJ
         Daniel Patrick Moynihan United States Courthouse
         500 Pearl Street, Room 1050
         New York, NY 10007

                  Re:     In the Matter of the Application of Orly Genger, Case No. 19-cv-9319-AKH and
                          In the Matter of the Petition of Dalia Genger, Case No. 19-cv-9365-AKH

         Dear Judge Hellerstein:

                 In the above-referenced actions – which were removed to this Court in connection with a
         Chapter 7 bankruptcy proceeding filed in the Western District of Texas – we request, as officers
         of the court, a 45-day extension of time to respond to the pending motions to remand.

                We acted as counsel to the original bankruptcy trustee in removing these actions. In the
         interim, last week on November 5, the bankruptcy court transferred venue of the bankruptcy case
         to New York. As a consequence of that order, a new bankruptcy trustee must be appointed.
         During the interregnum, the Debtor’s estate is unable to respond to the remand motions until a
         new trustee is appointed. Likewise, given the ordered change in venue, the previously filed
         motions to transfer the removed cases to Texas are moot, but any motion or stipulation in that
         regard also must await appointment of the new trustee. Thus, for the sake of orderly procedure,
         an extension of the deadlines is warranted so that the new trustee can make an informed decision.
         Because nothing can occur in these actions – whether remanded or not – until a new trustee is
         appointed to steward these cases, the requested adjournment will not prejudice any party.

                Counsel for movants nevertheless object to this request for an extension. There have
         been no prior requested deadline extensions related to the pending remand motions.

                                                                       Respectfully submitted,


                                                                       /s/ Michael Paul Bowen
         cc:      all counsel of record (via email)




                                                                                                             1
